Citation Nr: 1439525	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability.

3. Entitlement to service connection to a bilateral shoulder disability, to include as secondary to a service-connected lumbar spine disability.

4. Entitlement to service-connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

5. Entitlement to service connection for joint pain, including as due to an undiagnosed illness.

6. Entitlement to an initial rating higher than 10 percent for a chronic low back strain and chronic thoracic spine strain.

7. Entitlement to an initial rating higher than 10 percent for a right patella fracture with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2007 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the Court's holding in Clemons.

The Veteran and his sister testified before the undersigned Veterans Law Judge at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability and entitlement to service connection for radiculopathy of right lower extremity, to include as secondary to a service-connected lumbar spine disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2013 Letter from the Representative.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a left hip disability, a bilateral shoulder disability, joint pain and entitlement to initial increased ratings for a right knee disability and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. On the record at June 2014 Board hearing and in a June 2014 statement, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for hypertension.

2. Resolving all doubt in favor of the Veteran, an acquired psychiatric disability is found to have had its onset during military service.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's claims of entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for service-connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As the Board's decision constitutes a complete grant of the benefits sought herein, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

I. Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).

At the June 2014 Board hearing and in statement dated in June 2014, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to service connection for hypertension.  As such, the Veteran has withdrawn this claim and there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Hence, the Board does not have jurisdiction to review this issue and it is dismissed.


II. Acquired Psychiatric Disorder

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003. 

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

The Veteran has a current diagnosis of bipolar disorder; there is no diagnosis of PTSD throughout the appeal period noted by any medical professional. 

A review of the service treatment records reflects that the Veteran was diagnosed with bipolar disorder December 2007.  He reported that he suffered from mental health issues as a teenager, and had a diagnosis of bipolar disorder at age 12.  From age 12 to 16 he took medications, as well as one hospitalization.  However, a psychiatric disorder was not noted at the time of entrance into active service. 

VA treatment records dated from March to July 2008 note treatment for and a diagnosis of bipolar disorder and depression.  The records indicate that the Veteran had a history of the conditions during adolescence, but stopped treatment at the age of 18.  However, the Veteran denied any further symptoms until military service.  The records also indicate that his military service in Iraq and the death of his mother while in service were stressors.  

The Veteran was afforded a mental health examination in October 2008.  The examiner diagnosed bipolar disorder 1 with mixed episodes and no evidence of PTSD.  The examiner determined that it was as likely as not that this disorder preexisted enlistment in the army and was not exacerbated by military service.  He reported that the appellant had been hospitalized for mental health reasons during his childhood.  He further noted that the Veteran went to Iraq for 4 months and became homicidal and suicidal.  

The Veteran was afforded an additional VA mental examination in December 2013.  At the time of the examination, he reported a history of bipolar disorder, with multiple psychiatric hospitalizations and treatment, but no noted symptoms since the age of 16.  He also reported difficult situations in the military and exposure to traumatic and life-threating events, which led to treatment for bipolar disorder during service.  The examiner diagnosed for bipolar disorder with a sleep disorder subsumed by the diagnosis.  He determined that based on review of the records, these conditions were less likely as not caused by or a result of the Veteran's experiences in Iraq.  He noted that the MEB proceedings document pre-existing bipolar disorder, which was characterized by episodic periods of depression and anxiety.  He also determined that that condition was less likely as not aggravated beyond its normal progression by military service.  He noted that the Veteran's disorder was now in remission, due to lack of symptoms, and therefore, has not been aggravated by military service.

In a statement dated in February 2010, the Veteran reported that he was under extreme pressure during service and had been harassed by fellow soldiers and officers.  He stated that he had to separate himself from reality and prepare to die on every mission he went on.  He further reported that he developed a host of symptoms, including depression, as a result of military service.

At the June 2014 Board hearing, the Veteran stated that his acquired psychiatric symptoms had resolved at approximately 17 years old.  He reported that he did not experience such symptoms again until his tour in Iraq and the death of his mother while in service.  He reported that since service, he has experienced panic attacks, and a number of other symptoms that were not present prior to military service.  His sister also reported that since returning from military service, the Veteran has had  difficulty socializing.

Analysis

Service treatment records do not note a psychological abnormality upon the appellant's entrance into military service.  As the Veteran was accepted and enrolled for service and the entrance examination did not reveal any diagnosis or symptoms of an acquired psychiatric disorder, the presumption of soundness, therefore, applies.

In order to rebut this presumption, clear and unmistakable evidence would be needed both to show that the Veteran's condition pre-existed service and that it was not aggravated therein.

Here, the evidence of record does not contain clear and unmistakable evidence that the Veteran's current bipolar disorder pre-existed his entry into military service.  38 U.S.C.A. § 1153.  In this regard, the VA examiners did not use the correct standard of "clear and unmistakable evidence" in forming their opinions, and there are no other medical opinions of record regarding whether the Veteran's bipolar disorder pre-existed active military service.  The Board acknowledges that the Veteran has reported symptoms and treatment for an acquired psychiatric disorder during childhood.  However, lay statements submitted by the Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148 (1999).  Here, there is credible evidence indicating that the treatment received earlier in childhood had resolved prior to enlistment, which is consistent with the normal findings shown on the entrance examination.  Thus, the presumption of soundness has not been rebutted and the Veteran is presumed to have been without an acquired psychiatric disorder upon entry into military service.  38 U.S.C.A. §§ 1111, 1153.  Consequently, it is not necessary for the Board to consider whether an acquired psychiatric disorder was aggravated by service.

The remaining question is whether an acquired psychiatric disorder was incurred in, or is otherwise related, to military service.  

Service treatment records clearly document treatment for psychiatric symptoms and a diagnosis of bipolar disorder during service.  Post-service treatment records also note a current diagnosis of bipolar disorder.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder is warranted.  

The Board acknowledges the negative opinions provided by VA examiners.  However, the opinions were based on the Veteran having an acquired psychiatric disorder prior to military service.  As noted, the Veteran is presumed sound at entrance as no psychological condition was noted at entrance.  The evidence here suggests that a chronic psychiatric disorder may have preexisted service but such evidence is not clear and unmistakable.  Thus, the presumption remains intact.  As such, the opinions are afforded limited probative weight.

In summary, an acquired psychiatric disorder was not noted at entry into military service, an acquired psychiatric disorder was diagnosed during service, and there is a current diagnosis of an acquired psychiatric disorder.  Thus, resolving all doubt in favor of the Veteran, the Board finds that service connection is and the appeal is granted.  See 38 C.F.R. § 3.303(a). 



ORDER

The claim of entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Left Hip and Bilateral Shoulder Disabilities

At the June 2014 Board hearing, the Veteran asserted that his left hip disability is secondary to his service-connected right knee disability.  He also reported that his bilateral shoulder disability is secondary to his service -connected lumbar spine disability.  The record does not contain any medical opinions addressing secondary service connection.  On remand, such opinions should be obtained.

Joint and Muscle Pain

The Veteran claims service connection for a disability manifested by joint and muscle pain.

The appellant was afforded a VA examination for joint and muscle pain in October 2008.  The examiner diagnosed bilateral hip pain and popping of uncertain etiology and intermittent bilateral shoulder pain of uncertain etiology.

At the June 2014 Board hearing, the Veteran asserted that he suffered from general joint pain not limited to his shoulders and hips.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d). 

The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2). 

A "qualifying chronic disability" includes (a) undiagnosed, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); see also 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Given the Veteran's service in Iraq, the Board must consider whether his complaints of joint and muscle pain indicate a manifestation of an undiagnosed illness.  As such, he should be afforded a new VA examination to determine whether he suffers from any undiagnosed illness, and if so, whether it is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. at 79. 

Initial Increase Rating Claims

At the June 2014 Board hearing, the appellant reported that he now has instability of the right knee.  Instability was not found at the December 2013 VA examination.  The Board finds that based on the appellant's testimony, his knee disability may have worsened.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snufer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the service-connected back disability, the Veteran reported that he has incapacitating episodes and pain on motion.  The Board finds a new examination should be provided to determine the current severity of his back condition.  See Snuffer, supra. 

Additionally, the Veteran reported that he is being treated by a private physical therapist for his service-connected right knee and back disabilities.  However, the treatment records have not been associated with the claims file. VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any medical treatment for his service-connected right knee and back disabilities and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2. Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims file, to include this remand be must reviewed by the examiner and such review must be noted in the examination report.

The examiner should report the ranges of the Veteran's right knee extension and flexion in degrees.

The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee, if any.  If instability is present is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.  

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected back disability.  The claims file, to include this remand must be reviewed by the examiner and such review must be noted in the examination report.

The examination of the spine should include range of motion testing.  The examiner is to indicate whether there is any pain, weakened movement, excess fatigability or incoordination on movement.  The examiner should also address whether there is any additional loss in range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.

The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations.

4.  Schedule the Veteran for a VA examination to determine the etiology of his left hip and bilateral shoulder disability.  The claims file, to include this remand must reviewed by the examiner and such review must be noted in the examination report.

The examiner is to identify all hip and shoulder disabilities found.  Thereafter, the examiner is to provide an opinion to the following:

a. Is it at least as likely as not (a 50 percent probability or more) that the any left hip disability is related to military service?

b. Is it at least as likely as not (a 50 percent probability or more) that the any left hip disability was caused or aggravated by his service- connected right knee disability?  If not, is it at least as likely as not (a 50 percent probability or more) that any left hip disability was aggravated by (i.e., permanently worsened beyond normal progression) his service- connected right knee disability?

c. Is it at least as likely as not (a 50 percent probability or more) that any left or right shoulder disability is related to military service?

d. Is it at least as likely as not (a 50 percent probability or more) that any bilateral shoulder disability was caused or aggravated by his service- connected back disability?  If not, is it at least as likely as not that any left or right shoulder disability was aggravated by (i.e., permanently worsened beyond normal progression) his service- connected back disability?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Schedule the Veteran for a VA examination to determine the etiology of joint and muscle pain due to an undiagnosed illness.  The claims file, to include this remand, must reviewed by the examiner and such review must be noted in the examination report.

All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

The examiner is requested to answer the following questions:

Does the Veteran have a medically unexplained chronic multi-symptom illness or undiagnosed illness?  If so, the examiner is requested, for each identified disorder, to provide an opinion as to whether it at least as likely as not (a 50 percent or higher degree of probability) had its clinical onset in service or is otherwise related to the Veteran's service.  If the examiner finds that the claimed joint and muscle pain is attributable to a known diagnosis, such diagnosis should be specified.  

All opinions and conclusions expressed should be supported by a complete rationale.

6. If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC). Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


